Citation Nr: 1030644	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  06-28 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
disability, to include bilateral hand surgery, claimed as 
residuals, bilateral hand surgery due to removal of a ganglion 
cyst and carpal tunnel syndrome, claimed as secondary to service-
connected diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, 
type II.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney at Law



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in June 2004, April 2007 
and September 2007 of the Department of Veterans Affairs (VA).  
The Board notes that the Veteran's claims are now under the 
jurisdiction of the Regional Office (RO) in Louisville, Kentucky.  
However, the June 2004 decision was issued by the RO in 
Cleveland, Ohio, and the April 2007 decision was issued by the RO 
in San Juan, Puerto Rico.  Those decisions denied the benefits 
sought on appeal.  The Veteran appealed those decisions to BVA, 
and the case was referred to the Board for appellate review. 

In November 2008, the Board issued a decision which denied the 
Veteran's claims seeking service connection for a bilateral hand 
disability and an increased disability rating for diabetes 
mellitus, type II.  The Veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (Court).  
In July 2009, based on a Joint Motion for Remand (JMR), the Court 
issued an Order remanding the Board's decision for compliance 
with the instructions within the Joint Motion.

In May 2010, the Veteran submitted evidence directly to the 
Board, and waived consideration of such evidence by the agency of 
original jurisdiction.  See 38 C.F.R. § 20.1304 (2009).

The Board notes that the Veteran has alleged inability to retain 
employment due to his service-connected diabetes mellitus, type 
II.  See e.g. October 2009 statement from a VA nurse practitioner 
and the May 2010 statement from P.C., M.D.  Such a claim has not 
been developed by the RO.  However, in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a TDIU claim is part of an 
increased rating claim when such claim is raised by the record.  
As such, the issue is now properly before the Board.  See Rice, 
supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

The July 2009 JMR claimed that the Board's November 2008 decision 
provided inadequate reasons and bases in denying the Veteran's 
claim for an increased rating for diabetes mellitus, type II; and 
that VA failed to fulfill its duty to assist the Veteran with 
respect to his claim for service connection for a bilateral hand 
disability, claimed as secondary to service-connected diabetes 
mellitus, type II.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009). 

1.  Entitlement to service connection for a bilateral hand 
disability, to include bilateral hand surgery, claimed as 
residuals, bilateral hand surgery due to removal of a 
ganglion cyst and carpal tunnel syndrome, claimed as 
secondary service-connected diabetes mellitus, type II.

Concerning the Veteran's claim for a bilateral hand disability, 
claimed as secondary to service-connected diabetes mellitus, type 
II, the JMR concluded that the Board relied on inadequate medical 
nexus opinions in denying the Veteran's claim; thus not ensuring 
that the Veteran's duty to assist had been fulfilled.  

Specifically, a May 2007 statement from a VA nurse asserts that 
it was more likely than not that the Veteran's bilateral hand 
disability was related to his diabetes mellitus.  It appears that 
the same VA nurse reasserted her opinion in an October 2009 
statement.  

An August 2007 VA examiner noted that people with diabetes are at 
some increased risk of developing carpal tunnel syndrome, there 
was not been shown a direct cause and effect between diabetes and 
carpal tunnel.  The examiner then stated that the Veteran's work 
history outweighed diabetes as a risk factor for his carpal 
tunnel syndrome, and the degenerative joint disease of his hands 
was additional evidence of repetitive use of the hands as 
degenerative joint disease is related to repetitive use and 
aging.  

The February 2008 VA examiner noted that there is a known higher 
association of carpal tunnel syndrome in patients with diabetes.  
However, the examiner did not state whether such an association 
was present in this case.  

The August 2008 VA examiner stated that he could not resolve the 
issue of whether the Veteran's bilateral hand disability was 
caused by the Veteran's service-connected diabetes mellitus 
without resort to mere speculation.  Additionally, the examiner 
noted multiple possible etiological factors (including diabetes) 
that could be responsible for the Veteran's bilateral hand 
disability.  

Additionally, in his May 2010 statement, P.C., M.D. opined that 
the Veteran's service-connected diabetes mellitus, type II, 
"more likely than not contributed to his development of carpal 
tunnel syndrome."  See the May 2010 statement from P.C., M.D.  

In light of the July 2009 JMR and the contradictory medical nexus 
opinions, the Board finds that a new VA examination and medical 
nexus opinion is necessary for the appropriate disposition of the 
issue under appellate review.  

2.  Entitlement to an increased disability rating for 
service-connected diabetes mellitus, type II, currently 
rated as 20 percent disabling.

Under Diagnostic Code 7913, the current 20 percent rating 
requires the use of insulin and restricted diet, or; the use of 
an oral hypoglycemic agent and a restricted diet.  The next 
higher rating of a 40 percent disability evaluation requires 
insulin, restricted diet, and regulation of activities.  

Concerning the Veteran's claim for an increased rating for 
diabetes mellitus, type II, the JMR concluded that the Board's 
reasons and bases were inadequate in determining that the 
Veteran's activities were not restricted or regulated on 
advisement from medical professionals as part of his treatment 
for his service-connected diabetes mellitus, type II.  

Insulin use and restricted diet have been conceded by the Board 
in the November 2008 decision.  With respect to restriction of 
activity, a July 2008 worksheet by a VA nurse notes that the 
Veteran's diabetes mellitus required the regulation of 
activities.  The VA nurse explained that the restriction of 
activities was that the Veteran previously worked every day at 
his own business, whereas now he was unable to work for the past 
two years.  Although the July 2008 worksheet notes that the 
Veteran's diabetes mellitus required a restriction of activity, 
the VA nurse did not instruct the Veteran to stop working.  
Similarly, a May 2010 statement from P.C., M.D. outlines the 
dangers of "sudden exercise" of patients with diabetes 
mellitus, type II and specifically states "[the Veteran's] daily 
activities have had to be regulated."  However, P.C., M.D. 
pointed to no medical evidence of doctor-prescribed restriction 
of activities.  The Board notes that medical evidence is required 
to show that occupational and recreational activities have been 
restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-364 
(2007) (citing 61 Fed. Reg. 20,440 (May 7, 1996).

On the contrary, the February 2008 VA examiner's report found 
that the Veteran was not restricted in his ability to perform 
strenuous activities and at his May 2004 VA examination, the 
Veteran reported that his activities had not been restricted.  
Moreover, VA treatment records indicate that the Veteran stopped 
working for reasons other than his diabetes mellitus.

In light of the July 2009 JMR and the contradictory evidence 
concerning whether or not the Veteran was advised to restrict or 
regulate his activities in conjunction with treatment for his 
service-connected diabetes-mellitus, type II, the Board finds 
that a new VA examination is necessary for the appropriate 
disposition of the issue under appellate review.  



3.  Entitlement to TDIU  

As noted above in the Introduction, the Veteran has raised a 
claim for TDIU, and such has not been addressed by the RO.  In 
Rice, the Court held that a TDIU claim is part of an increased 
rating claim when such claim is raised by the record.  As such, 
the issue is properly before the Board.  See Rice, supra; see 
also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

1.  The RO must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with notice of the evidence 
required to substantiate his TDIU claim.  A 
copy of the letter should be sent to the 
Veteran's representative.  

2.  The RO must make arrangements for the 
Veteran to be afforded an appropriate VA 
examination to determine the nature and 
severity of his service-connected diabetes 
mellitus, type II.  The claims folder and a 
copy of this remand must be made available 
to the examiner.  The examiner must fully 
describe all manifestations of the 
Veteran's diabetes mellitus, type II.  

Specifically, the examiner should comment 
as to whether the Veteran's activities 
should be restricted in conjunction with 
treatment for his service-connected 
diabetes mellitus, type II.  The examiner 
should also address and attempt to 
reconcile, to the extent possible, the 
prior statements concerning regulation of 
the Veteran's activities contained within 
the May 2004 and February 2008 VA 
examination reports and the July 2008 
worksheet.  The examiner must provide a 
complete rationale for all conclusions 
reached.

3.  The RO must make arrangements for the 
Veteran to be afforded an appropriate VA 
examination to determine the nature and 
etiology of the Veteran's bilateral hand 
disability, clamed as secondary to service-
connected mellitus, type II.  The claims 
folder and a copy of this remand must be 
made available to the examiner.  

Specifically, the examiner should opine 
whether it is at least as likely as not 
that the Veteran's bilateral hand 
disability was caused or aggravated by his 
service-connected diabetes mellitus, type 
II.  The examiner should also address and 
attempt to reconcile, to the extent 
possible, the nexus opinions concerning a 
possible relationship between the Veteran's 
bilateral hand disability and his service-
connected diabetes mellitus, type II, 
contained within the May 2007 statement 
from a VA nurse and the August 2007, 
February 2008 and August 2008 VA 
examination reports.  The examiner must 
provide a complete rationale for all 
conclusions reached.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examinations and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).  In the event that the 
Veteran does not report for any scheduled 
examination, documentation must be obtained 
which shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated whether 
any notice that was sent was returned as 
undeliverable.

5.  The examination report must be reviewed 
to ensure that it is in complete compliance 
with the directives of this remand. If the 
report is deficient in any manner, the RO 
must implement corrective procedures.

6.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims must be readjudicated.  
If any claim remains denied, a supplemental 
statement of the case (SSOC) must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


